Name: Commission Regulation (EC) No 1550/94 of 30 June 1994 laying down detailed rules of application for the management of a quota of preparations of a kind used in animal feeding falling within CN codes 2309 90 31 and 2309 90 41 provided for in the Interim Agreement on trade and trade-related matters concluded with Bulgaria
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  international trade;  Europe
 Date Published: nan

 1 . 7. 94 Official Journal of the European Communities No L 166/43 COMMISSION REGULATION (EC) No 1550/94 of 30 June 1994 laying down detailed rules of application for the management of a quota of preparations of a kind used in animal feeding falling within CN codes 2309 90 31 and 2309 90 41 provided for in the Interim Agreement on trade and trade-related matters concluded with Bulgaria HAS ADOPTED THIS REGULATION : Article 1 Products falling within CN codes 2309 90 31 and 2309 90 41 originating in Bulgaria and qualifying for an annual degressive levy quota, in accordance with the arrangements provided for in the Interim Agreement concluded with Bulgaria, may be imported into the Community in accordance with the provisions of this Regulation. The levy reduction rate applicable and the quantities that may be imported during the period from 1 July 1994 to 30 June 1997 shall be as set out in the Annex hereto. Article 2 To be admissible, applications for import licences must be accompanied by the original of the proof of origin, in the form of an EUR-1 certificate issued in Bulgaria in accordance with Protocol No 4 of the aforementioned Interim Agreement for the products in question . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3641 /93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Bulgaria of the other part ('), and in parti ­ cular Article 1 thereof, Whereas the Agreement provides for the opening of a tariff quota with a degressive duty of preparations of a kind used in animal feeding, falling within CN codes 2309 90 31 and 2309 90 41 originating in Bulgaria ; Whereas this type of management requires close collabo ­ ration between the Member States and the Commission which must, in particular, be able to monitor the progress made in using up the tariff quota und inform the Member States thereof ; Whereas the licences for the import of the products in question within the aforementioned quota should be issued after a scrutiny period and with the fixing, where necessary, of a single percentage reduction for the quanti ­ ties applied for ; Whereas, in particular, checks should be made to ensure that the products are of Bulgarian origin ; Whereas provision should be made to specify the infor ­ mation to be included in the applications and licences ; Whereas, with a view to the sound management of the scheme, provision should be made for the security rela ­ ting to the import licences for the said scheme to be fixed at ECU 25 per tonne ; Whereas it is necessary to fix the quantities which may be imported with a 60 % reduction in the levy during the period from 1 July 1994 to 30 June 1997 in accordance with the Additional Protocol to the Interim Agreement concluded with Bulgaria (2); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 1 . Applications for import licences shall be lodged with the competent authorities in each of the Member States on the first working day of the week by 1 p.m., Brussels time. The licence application must relate to a quantity equal to or greater than five tonnes of product and may not exceed 500 tonnes. 2. The Member States shall send the import licence applications to the Commission by telex or fax, by 6 p.m. at the latest, Brussels time, on the day they are lodged. 3 . By the Friday following the day on which the appli ­ cations are lodged, the Commission shall notify the Member States by telex or fax of the outcome of the licence applications. 4. Upon receipt of the Commission notification, the Member States shall issue the import licences. The term of validity of the licence shall be calculated from the date it is issued. 5. The quantity released for free circulation may not be greater than that indicated in sections 17 and 18 of the import licence. To this end, the figure '0' shall be entered in section 19 of the said licence. (') OJ No L 333, 31 . 12. 1993, p. 16. 0 OJ No L 25, 29. 1 . 1994, p. 26. No L 166/44 Official Journal of the European Communities 1 . 7. 94 Prelevement rÃ ©duit de 60 % [Annexe du rÃ ¨glement (CE) n0 1550/94], Prelievo ridotto del 60 % [Allegato del regolamento (CE) n. 1550/94], Article 4 In the case of products to be imported qualifying for the levy reduction provided for in Article 1 of this Regulation, the import licence applications and the licence itself shall include : (a) in section 8 , the word 'Bulgaria' ; the licence requires that importation take place from this country ; (b) in section 24, one of the following indications : Met 60 % verlaagde heffing (Bijlage bij Verordening (EG) nr. 1550/94), Direito nivelador reduzido de 60 % [Anexo do regula ­ mento (CE) n? 1550/94]. Article 5 The amount of the security for the import licences provided for by this Regulation shall be ECU 25 per tonne. ExacciÃ ³n neguladora reducida un 60 % [Anexo del Reglamento (CE) n0 1550/94], NedsÃ ¦ttelse af importafgiften med 60 % (Bilag i forordning (EF) nr. 1550/94), ErmÃ ¤Ã igung der AbschÃ ¶pfung um 60 % (Anhang der Verordnung (EG) Nr. 1550/94), Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ Ã ¼Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã · Ã ºÃ ±Ã Ã ¬ 60% [Ã Ã ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1550/94], 60 % levy reduction (Annex to Regulation (EC) No 1550/94), Article 6 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX The quantities imported under the CN codes referred to in this Annex benefit from a 60 % reduc ­ tion in the duty and levy during the period 1 July 1994 to 30 June 1997. CN code Description Total quantity which may be imported during the following periods 1 July 1994  30 June 1995 1 July 1995  30 June 1996 1 July 1996  30 June 1 997 2309 90 31 Preparations of a kind used in animal 2 430 tonnes 2 620 tonnes 2 800 tonnes 2309 90 41 feeding